Citation Nr: 0417475	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-05 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
gross tremor, involving the fingers, bilateral closed hands, 
and tongue, currently rated as 30 percent disabling.  

2.  Entitlement to service connection for right ear hearing 
loss.  

3.  Entitlement to service connection for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran-appellant served on active duty from October 1974 
to August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision of the 
Department of Veterans Affairs (VA), Cleveland, Ohio, 
Regional Office (RO).  The RO, inter alia, denied the 
veteran's claims of entitlement to service connection for 
right ear hearing loss, entitlement to service connection for 
left ear hearing loss, and entitlement to an increased rating 
for tremors involving the fingers, hands, and tongue.  The 
veteran perfected an appeal as to those issues, and the case 
is ready for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, codified at 38 U.S.C.A. §§ 5109B, 7112(West 
2002).

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).



In May 2001 the RO provided the appellant with a development 
letter marginally consistent with the notice requirements of 
the VCAA as clarified by Quartuccio, supra, pertinently on 
the issue of entitlement to an increased evaluation for his 
service-connected neurological disability.  He has not been 
provided a VCAA notice letter as to his claim of entitlement 
to service connection for bilateral hearing loss.

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003); 
see also Hensley v. Brown, 5 Vet. App. 155 (1993).

The veteran's service medical records document that he 
manifested an auditory threshold of 55 decibels at the 4,000 
hertz level upon entrance examination.  Left ear hearing was 
within normal limits.  The veteran's right ear hearing acuity 
is shown to have decreased at the 500 and 1,000 hertz level 
during service, but increased at the 2,000 and 4,000 hertz 
level.  

Service medical records also reveal that although the 
veteran's left ear hearing acuity remained within normal 
limits, it decreased to a measurable degree during service.  
VA audiometric examination in April 2000 documents that the 
veteran has a current right ear hearing disability and left 
ear hearing disability.

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  

Under the circumstances of this case, the Board finds that an 
audiometric examination is necessary to determine whether the 
veteran's current right ear hearing loss and left ear hearing 
loss can be associated with service by way of incurrence or 
aggravation.  

Secondly, the veteran underwent a VA compensation examination 
in February 2001 for the purpose of the evaluation of the 
level of disability of his service-connected gross tremor, 
involving the fingers, bilateral closed hands, and tongue.  
There is no indication in the report of the examination that 
the examiner had the benefit of a review of the veteran's 
claims file, including his service medical records and recent 
treatment records.  Further, since that examination, the 
veteran has reported an increase in the severity of his 
service-connected neurological disability, claiming in March 
2002 that it had gotten worse.  

38 C.F.R. § 4.1 (2003) provides that "It is...essential both 
in the examination and in the evaluation of the disability, 
that each disability be viewed in relation to its history.") 
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Consequently, the necessity for appropriate further 
examinations is shown for the proper assessment of the 
veteran's claims.  38 U.S.C.A. § 5103A (West 2002).  

It is noted in that regard, that the veteran's tremor 
disorder has been rated by analogy to the neurological 
disability, Sydenham's Chorea, under 38 C.F.R. 4.124a, 
Diagnostic Code 8105 (2003).  The provisions of 38 C.F.R. 
4.120 (2003) dictate that neurological disabilities are 
ordinarily rated in proportion to the impairment of motor, 
sensory or mental function, with special consideration of any 
psychotic manifestations, complete or partial loss of use of 
one or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, injury to the skull, etc.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  An appropriate VA 
compensation examination must account for any such 
pathological manifestations. 

Further, it appears that the veteran receives ongoing VA 
treatment, including medication, for his service-connected 
tremors.  The most recent VA medical treatment records 
contained in the claims file, however, are dated in June 
2000.  

It is incumbent upon VA to assist the veteran in obtaining 
treatment records and medical evidence, the location of which 
can be ascertained in order to fully determine the nature, 
etiology, and severity of the disabilities at issue.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

Finally, in his substantive appeal, the veteran indicated 
that he wanted a hearing on his appeal before a hearing 
officer at the RO.  A hearing scheduled in June 2002, was 
cancelled by the veteran's representative.  In canceling the 
hearing, however, it was indicated that a memo would be 
submitted for the rescheduling of that hearing.  Under these 
circumstances, the veteran should be contacted and asked to 
clarify his intentions with respect to his request for a 
hearing.   

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act (VCAA )and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003), codified at 38 U.S.C.A. § 5103, 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should ask the veteran to 
clarify his intentions with respect to a 
hearing before a hearing officer at the 
RO.  If the veteran does want a hearing, 
one should be scheduled as soon as is 
practicable.  

4.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for hearing loss since 
service, and his service-connected 
neurological disability since June 2000.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports, and copies of his most 
recent private treatment records that 
have not heretofore been obtained.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.
5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000).

6.  After any additional evidence has 
been obtained and associated with the 
file, VBA AMC must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an audiometric 
examination by an audiologist to 
determine the relationship, if any, 
between any current hearing disorder, if 
found, and active service.  

The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion 
of the examination.  The examiner must 
annotate the examination report that 
the claims file was in fact made 
available for review in conjunction 
with the examination.  Any further 
indicated special tests and studies 
should be conducted.
The examiner must address the 
following medical issues:

Is it at least as likely as not that 
any right ear hearing loss and left 
ear hearing loss found on examination 
is/are related to service on any 
basis, or if preexisting service, 
was/were aggravated thereby?

A complete rationale for any opinions 
expressed should be provided.

7.  The VBA AMC must also make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a neurological examination by 
a neurologist including on a fee basis 
if necessary to determine the severity 
of the veteran's service-connected 
gross tremor, involving the fingers, 
bilateral closed hands, and tongue.  

The claims file and a separate copy of 
this remand must be made available to 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must 
annotate the examination report that 
the claims file was in fact made 
available for review in conjunction 
with the examination.  Any further 
indicated special tests and studies 
should be conducted.
In the report of the examination, the 
disability picture resulting from the 
veteran's gross tremor of his fingers, 
hands, and tongue should be set out in 
detail.  In particular, the examiner 
should describe the impairment of motor, 
sensory or mental function, with special 
consideration of any psychotic 
manifestations, complete or partial loss 
of use of one or more extremities, speech 
disturbances, impairment of vision, 
disturbances of gait, tremors, visceral 
manifestations, injury to the skull, etc. 
Attention should be given to the site and 
character of the injury, the relative 
impairment in motor function, trophic 
changes, or sensory disturbances.  

Specific emphasis should be given to the 
level of industrial impairment that may 
be associated with the veteran's service-
connected gross tremors.  

A complete rationale for any opinions 
expressed should be provided.

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for a right ear 
hearing loss and a left ear hearing loss, 
and increased rating for service-
connected gross tremor, involving the 
fingers, bilateral closed hands, and 
tongue.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims of entitlement to service connection and increased 
evaluation, and may result in a denial(s).  38 C.F.R. § 3.655 
(2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


